     Case 2:20-cv-00708-GMS-ESW Document 122 Filed 08/16/21 Page 1 of 1



 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Paul Harlan Lupe,                              No. CV-20-00708-PHX-GMS (ESW)
10                  Plaintiff,                        ORDER
11     v.
12     Corizon Healthcare LLC, et al.,
13                  Defendants.
14
15          On December 18, 2021, Plaintiff filed a Second Amended Complaint which names

16    Jane-Francess Ndemanu as a Defendant (Doc. 79). A summons was issued (Doc. 84). No

17    affidavit of service has been filed, and the time to serve Defendant Ndemanu has passed.

18    Fed. R. Civ. P. 4(m).

19          IT IS ORDERED that Plaintiff show cause no later than August 27, 2021 why

20    Defendant Jane-Francess Ndemanu should not be dismissed without prejudice from the

21    Second Amended Complaint for failure to timely serve pursuant to Fed. R. Civ. P. 4 (m).

22          Dated this 13th day of August, 2021.

23
24
25                                                    Honorable Eileen S. Willett
                                                      United States Magistrate Judge
26
27
28
